                                               Case 3:18-cv-06339-JD Document 76 Filed 03/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 3:18-cv-06181-JD
                                         YANBIN YU, et al.,
                                   8                      Plaintiffs,
                                   9                                                        JUDGMENT
                                                   v.
                                  10

                                  11     APPLE INC.,
                                  12
Northern District of California




                                                          Defendant.
 United States District Court




                                  13
                                         YANBIN YU, et al.,                                 Case No. 3:18-cv-06339-JD
                                  14
                                                          Plaintiffs,
                                  15
                                                   v.
                                  16

                                  17
                                         SAMSUNG ELECTRONICS CO., LTD, et
                                  18
                                         al.
                                  19

                                  20                      Defendants.

                                  21             Pursuant to the order filed on March 24, 2020, Dkt. No. 77 in Case No. 18-cv-6181; Dkt.

                                  22   No. 75 in Case No. 18-cv-6339, which dismissed the first amended complaints with prejudice, the

                                  23   Court enters judgment against plaintiffs. Fed. R. Civ. P. 58.

                                  24             IT IS SO ORDERED.

                                  25   Dated: March 24, 2020

                                  26

                                  27
                                                                                                    JAMES DONATO
                                  28                                                                United States District Judge
